ON REHEARING
JOHNSON, Justice.
Following the granting of a rehearing in this action, the case was argued before the Court. We continue to adhere to the views expressed and the conclusions reached in the earlier opinion of the Court.
Since appellants have acknowledged that they have fulfilled the mandate of the district court and are not now denying services to the three youngsters involved, this matter might be considered to be moot. Downing v. Jacobs, 99 Idaho 127, 578 P.2d 243 (1978). However, we deem the issues presented here to be of substantial public interest, and, therefore, do not dismiss. Robinson v. Bodily, 97 Idaho 199, 200, 541 P.2d 623, 624 (1975); School District No. 351 Oneida County v. Oneida Education Association, 98 Idaho 486, 567 P.2d 830 (1977).
Respondents have asserted on rehearing that I.C. § 67-3511(2) provides authority for the transfer of appropriations from one program to another within a budgeted agency such as the Department. The statute provides as follows:
67-3511. Transfer of appropriations.—
(2) Appropriations may be transferred from one program to another within a budgeted agency, as appropriated, upon application duly made by the head of any department, office or institution of the state (including the elective officers in the executive department and the state board of education) and approval of the application by the administrator of the division of financial management and the board of examiners provided the requested transfer is not more than ten per cent (sic) (10%) cumulative change from the appropriated program amount. Requests for transfers above ten per cent (sic) (10%) cumulative change must, in addition to the above, be approved by law.
This statute was not considered by the district court in issuing its Writ of Mandamus. Even if the district court had considered it, this statute would not have authorized the district court to have mandated a transfer of appropriations. The statute requires approval of the application for transfer by the administrator of the division of financial management and the board of examiners. These officials are not parties to this action, and therefore, could not have been compelled to approve the transfer. Despite respondents’ arguments to the contrary, the members of the board of examiners, including the attorney general, have been named as defendants when their action was required to grant the relief sought. E.g., Jewett v. Williams, 84 Idaho 93, 369 P.2d 590 (1962). In any event, since the approval of the administrator of the division of financial management and the board of examiners would be a discretionary act, mandamus would not be available to require them to approve the transfer. State ex rel. Williams v. Adams, 90 Idaho 195, 202, 409 P.2d 415, 419-20 (1965).
The Social Services Block Grants (Title XX) asserted by respondents to be an available source for funding the services sought by respondents show on their face that they are not available for services under the CDDP.
There being no reason to change our prior opinion, it shall stand as issued.
Costs to appellants.
No attorney fees on rehearing.
SHEPARD, C.J., and BAKES, J., concur.